Citation Nr: 1430703	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbosacral strain, by history with congenital scoliosis.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pseudotumor cerebri with right eye visual loss, to include as secondary to lumbosacral strain, by history with congenital scoliosis.  

3.  Entitlement to special monthly pension based on the need for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2007 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Houston, Texas.  

In March 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a travel board hearing.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to furnish the Veteran VCAA notice regarding the claim for secondary service connection, obtain additional VA outpatient treatment records, and for issuance of a statement of the case (SOC) on the issue of entitlement to special monthly pension based on the need for aid and attendance or housebound status.  In December 2013, the Veteran expressed disagreement with an August 2013 rating decision that discussed the claim; however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claim for service connection pseudotumor cerebri with right eye visual loss, to include as secondary to lumbosacral strain, by history with congenital scoliosis.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbosacral strain by history, with congenital scoliosis, and pseudotumor cerebri with right eye visual loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder. 

A specific request should be made for any records of treatment from the Audie L. Murphy VA Hospital of the South Texas Veterans Health Care System (STVHCS) in San Antonio, Texas, which includes the Balcones Heights Outpatient Clinic in San Antonio, Texas, dated since December 2008.  

If any identified records are not obtainable (or none exist), the Veteran and her representative must be notified and the record clearly documented.




On completion of the above, if the RO determines that new and material evidence has been received to reopen the claim, ensure that all appropriate development is conducted (to include a VA examination if deemed appropriate). 

3.  Issue a SOC to the Veteran and her representative, addressing the issue of entitlement to special monthly pension based on the need for aid and attendance or housebound status.  The Veteran and her representative must be advised of the time limit in which she may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



